Exhibit 10.60
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of October 16,
2013 by and between Swisher Hygiene, Inc., a Delaware corporation (the
"Company"), and Thomas Byrne ("Executive").
 
W I T N E S S E T H :
 
WHEREAS, Company and Executive desire to enter into this Agreement in order to
set forth the terms of Executive’s employment with the Company.
 
NOW, THEREFORE, in consideration of the foregoing premises and the agreements
contained herein and certain other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follow:
 
1. Employment.  The Company agrees to employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions as set forth
in this Agreement for the period beginning September 16, 2013 (the "Commencement
Date") and continuing for two (2) years until the second annual anniversary of
the Commencement Date, unless earlier terminated as provided herein or extended
by mutual agreement of the parties (the "Term").
 
2. Duties.
 
(a) Duties.  During the Term of this Agreement, Executive shall serve as the
Executive Vice President of the Company and shall have the executive-level
duties, responsibilities and authority as are designated by the Company's Chief
Executive Officer (the "Chief Executive Officer").  Executive's duties shall
include assisting the Chief Executive Officer in efforts to increase Company
revenues, decease its expenses and assist in the strategic direction of the
Company.  During the term of this Agreement, Executive shall at all times serve,
without additional compensation, in such capacities of the Company's affiliates
or subsidiaries, if any, as are requested by the Board.
 
(b) Performance.  Executive shall report to the Chief Executive Officer, and
Executive shall devote his reasonable commercial efforts and his substantial
business time, skill, energy and attention to the business and affairs of the
Company and its subsidiaries whether currently existing or hereafter acquired or
formed.  Executive shall perform his duties and responsibilities hereunder
faithfully and to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner, and cooperate fully with the Board in the
advancement of the best interests of the Company.  The Company agrees that
Executive may dedicate a reasonable amount of time to (i) participation in
civic, community, charitable, educational and religious organizations and (ii)
to management of his personal investments; provided that such activities do not
individually or collectively interfere with the performance of his duties and
responsibilities under this Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
3. Base Salary and Benefits.
 
(a) Base Salary.  In consideration of Executive's prompt and satisfactory
performance of his duties and services hereunder, the Company shall pay
Executive an annual base salary of $300,000 per annum (the "Base Salary"), which
Base Salary shall be payable in regular installments in accordance with the
Company’s general payroll practices and shall be subject to customary
withholding and other appropriate deductions.
 
(b) Bonuses.  Executive shall not be eligible to participate in the Company's
Senior Executive Officers Performance Incentive Bonus Plan
("SEOPIBP").  Executive shall be entitled to earn a bonus consideration in
accordance with Exhibit A.
 
(c) Benefits.  Subject to eligibility criteria, Executive shall be entitled to
participate in any and all of the Company’s employee benefit programs (other
than the SEOPIBP) for which executives of the Company or employees of the
Company of comparable level to Executive are generally eligible.  Executive may
continue to participate in Company employee benefit programs to which he is
eligible throughout the Term and during the period in which the Severance
Amounts are paid to Executive, if applicable. Executive recognizes that the
Company reserves the right to change its benefits from time to time and the
Company’s right to make such changes shall not be restricted by, or violative
of, this Agreement.  At the option of Executive, in lieu of his participation in
the Company's health plan, Executive may elect to have the Company pay an amount
equal to the Company's monthly expenditure for health insurance for similarly
situated executives to a party designated by Executive who is providing
alternative health insurance coverage to Executive.
 
(d) Stock Option Plan.  During the Term, Executive will be entitled to
participate in the Company's stock option plan, the Swisher Hygiene Inc. 2010
Stock Incentive Plan, on the same basis as other Company Executives of
comparable level, except for any period following the termination of employment
(i) by Executive Without Good Reason, (ii) by the Company for Cause, and (iii)
during the period that Executive is receiving payments of the Severance Amount.
 
(e) Vacation.  Executive shall be entitled to four (4) weeks of paid vacation
annually during the Term and, if this Agreement is renewed by the Parties,
during each twelve month period of any renewal Term.  Executive shall also be
entitled to customary paid holidays and other paid leave as may be set forth in
the Company’s policies.
 
(f) Expenses.  The Company shall reimburse Executive for reasonable expenses
incurred by him in connection with the performance of his duties hereunder, in
accordance with, and subject to, the Company’s regular policies in effect from
time to time regarding reimbursement of expenses and the documentation required
in connection therewith.
 
 
 
2

--------------------------------------------------------------------------------

 
 
4. Termination of Employment.
 
(a) Termination.  Either the Company or Executive may terminate this Agreement
at any time, provided that such terminating party gives the other party written
notice of such termination at least 30 days prior to such termination.
 
(b) Without Cause or for Good Reason.  If Executive’s employment by the Company
is terminated by (i) the Company without Cause (as defined below) or (ii)
Executive for Good Reason (as defined below), then (A) this Agreement shall be
deemed to be terminated as of the date Executive ceases to be employed by the
Company, (B) Executive shall be entitled to continue to receive his then Base
Salary from the Company for the remainder of the Term, followed by an amount
equal to one year of his Base Salary amount ("Severance Amount") (which, in the
case of both the Base Salary and the Severance Amount, shall be paid in arrears
in accordance with the Company’s general payroll practices, over the applicable
period commencing on the date of such termination and subject to withholding and
other appropriate deductions), (C) Executive shall be entitled to receive any
Bonus that has been awarded to Executive by the Board but has not yet been paid
by the Company (an "Unpaid Bonus"), subject to withholding and other appropriate
deductions and (D) Executive shall be entitled to reimbursement as provided in
Section 3(f) for any unreimbursed expenses properly incurred through the date of
termination.  As a condition to receiving such payments relating to periods
following the date of such termination, Executive shall sign and deliver to the
Company a release in the form mutually agreed by the Parties.
 
(c) Cause.  If Executive’s employment is terminated by the Company for Cause,
then (i) this Agreement shall be deemed to be terminated as of the date
Executive ceases to be employed by the Company, (ii) Executive shall be entitled
to receive his Base Salary through the date of such termination, subject to
withholding and other appropriate deductions and (iii) Executive shall be
entitled to reimbursement as provided in Section 3(f) for any unreimbursed
expenses properly incurred through the date of termination.
 
(d) Without Good Reason.  If Executive's employment is terminated by the
Executive without Good Reason, then (i) this Agreement shall be deemed to be
terminated as of the date Executive ceases to be employed by the Company, (ii)
Executive shall be entitled to receive his Base Salary through the date of such
termination subject to withholding and other appropriate deductions, (iii)
Executive shall be entitled to receive the Severance Amount (which shall be paid
in arrears in accordance with the Company's normal payroll practices over the
applicable one (1) year period commencing the date of such termination and
subject to withholding and the appropriate deductions) and (iv) Executive shall
be entitled to reimbursement as provided in Section 3(f) for any unreimbursed
expenses properly incurred through the date of termination.
 
(e) Death or Disability.  If Executive’s employment by the Company is terminated
due to Executive’s death or Disability (as defined below), then (A) this
Agreement shall be deemed to be terminated as of the date Executive ceases to be
employed by the Company, (B) Executive shall be entitled to continue to receive
his Base Salary through the remainder of the Term, subject to withholding and
any other appropriate deductions, (C) Executive shall be entitled to receive any
Unpaid Bonus, subject to withholding and other appropriate deductions, (D)
Executive shall be entitled to receive the Severance Amount paid in arrears in
accordance with the Company's general payroll practices, commencing with the pay
period immediately following the final payment of his Base Salary, and (E)
Executive shall be entitled to reimbursement as provided in Section 3(f) for any
unreimbursed expenses properly incurred through the date of termination.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(f) Severance.  Except as expressly provided in Sections 4(b), 4(c), 4(d), and
4(e) upon the date Executive ceases to be employed by the Company (i) all of
Executive’s rights to Base Salary, Bonuses, the Severance Amount and, except as
provided in Section 3(c) ,benefits hereunder (if any) shall cease and (ii) no
other severance compensation or benefits shall be payable by the Company or any
of its affiliates.
 
(g) Cause.  For purposes of this Agreement, "Cause" shall mean (i) Executive
being charged or arraigned for the commission of a felony, or the commission of
any crime involving theft, fraud, dishonesty or moral turpitude, whether or not
committed in the course of performing services for the Company; (ii) Executive’s
material breach of this Agreement, provided that Executive shall have been given
written notice of such breach and shall have failed to cure such breach within
ten (10) business days after receiving such written notice; or (iii) Executive’s
gross negligence or willful misconduct in connection with the performance of his
duties hereunder, which shall include entering into a business while this
agreement is in effect which competes directly with the Company's (or its
subsidiaries) business.
 
(h) Good Reason.  For purposes of this Agreement, "Good Reason" shall mean any
of the following events: (i) the Company shall require Executive to permanently
relocate his place of residence from South Florida; (ii) a reduction in
Executive’s annual rate of Base Salary below that existing on the Commencement
Date, provided that such reduction is not related to, or the result of, the
Company's determination that an event constituting "Cause" has occurred which
the Company has determined will be the basis for a reduction in Base Salary but
will not result in the termination of Executive; or (iii) the Company shall
materially breach this Agreement.  For purposes of this Agreement, "Good Reason"
shall not be deemed to have occurred unless Executive provides the Company with
written notice of one of the conditions described above within ten (10) business
days after the initial existence of the condition and the Company fails to cure
the condition within ten (10) business days after receipt of such notice.  In
the event Executive does not provide such notice within such ten (10) business
day period, Executive shall be deemed to have waived any rights he may have to
claim such grounds as "Good Reason."
 
(i) Disability.  For purposes of this Agreement, Executive will be deemed to
have a "Disability" if, for physical or mental reasons, Executive is unable to
perform Executive’s duties under this Agreement for 90 consecutive days, or 180
days during any 12-month period. The Disability of Executive will be determined
by a medical doctor selected by the Company in its good faith judgment, subject
to a second opinion at the request of Executive.  Executive must submit to a
reasonable number of examinations by the medical doctor making the determination
of Disability under this clause, and Executive hereby authorizes the disclosure
and release to the Company of such determination and any relevant medical
records. If Executive is not legally competent, Executive's legal guardian or
duly authorized attorney in fact will act in Executive's stead for the purposes
of submitting Executive to the medical examinations, and providing the
authorization of disclosure, required under this clause.
 
 
 
4

--------------------------------------------------------------------------------

 
 
5. Compliance with Code Section 409A.
 
(a) General.  It is the intention of both the Company and Executive that the
benefits and rights to which Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code, to the extent that the
requirements of Section 409A are applicable thereto, and the provisions of this
Agreement shall be construed in a manner consistent with that intention. If
Executive or the Company believes, at any time, that any such benefit or right
that is subject to Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on Executive and on the Company).
 
(b) Distributions on Account of Separation from Service.   If and to the extent
required to comply with Section 409A, any payment or benefit required to be paid
under this Agreement on account of termination of Executive’s employment or
service (or any other similar term) shall be made only in connection with a
"separation from service" with respect to Executive within the meaning of
Section 409A.
 
(c) No Acceleration of Payments.  Neither the Company nor Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
 
6. Miscellaneous.
 
(a) Employee Handbook.  Executive acknowledges and agrees that he has received
and reviewed the Company’s Employee Handbook and that he understands, and agrees
to abide by, such Employee Handbook.
 
(b) Entire Agreement; Amendments and Waivers.  This Agreement (including any
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties with respect to the subject matter of this Agreement and can
be amended, supplemented or changed, and any provision of this Agreement can be
waived, only by written instrument making specific reference to this Agreement
signed by Executive, in the case of an amendment, supplement, modification or
waiver sought to be enforced against Executive, or the Company, in the case of
an amendment, supplement, modification or waiver sought to be enforced against
the Company.  The waiver by any party of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach.  No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver of this Agreement, nor shall any
single or partial exercise of such right, power or remedy by such party preclude
any other or further exercise of this Agreement or the exercise of any other
right, power or remedy.  Notwithstanding anything in this Agreement to the
contrary, in the event that there is any inconsistency or conflict between the
terms of this Agreement and the Stockholders’ Agreement, the terms of the
Stockholders’ Agreement shall control.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page to this Agreement by facsimile, .pdf or other electronic means
shall be effective as delivery of a manually executed counterpart to the
Agreement.
 
(d) Construction.  The parties agree and acknowledge that they have jointly
participated in the negotiation and drafting of this Agreement.  In the event of
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties and no presumptions or
burdens of proof shall arise favoring any party by virtue of the authorship of
any of the provisions of this Agreement.  The section headings of this Agreement
are for reference purposes only and are to be given no effect in the
construction or interpretation of this Agreement.
 
(e) Binding Effect; Assignment; Third-Party Beneficiaries.  Except as otherwise
provided herein, this Agreement shall not be assigned by any party, and no
party's obligations hereunder, or any of them, shall be delegated, without the
consent of the other parties; provided that the Company may collaterally assign
this Agreement to any lender of the Company or any of its affiliates or
otherwise assign its rights and delegate its duties hereunder.  Subject to the
preceding sentence, this Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted
assigns.  There shall be no third party beneficiaries of this Agreement except
as expressly provided herein.
 
(f) Governing Laws; Jurisdiction; Venue.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of North
Carolina.  Each of the parties submits to the jurisdiction of any state or
federal court within Mecklenburg County, North Carolina in any action or
proceeding arising out of or relating to this Agreement.  The parties hereby
irrevocably waive any objection they may now have or hereafter have to the
laying of venue in Mecklenburg County, North Carolina.
 
[Signature Page Follows]
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 
COMPANY:
 
SWISHER HYGIENE, INC., a Delaware corporation
 
By:  /s/ Richard L. Handley                                         
                                                                        
 Richard L. Handley
 
Chairman
 
EXECUTIVE:
 
 
/s/ Thomas Byrne                                                         
      Thomas Byrne
 
 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


 
Executive will assist the Chief Executive Officer in connection with the sale of
the Company's linen business (the "Linen Business").  Executive shall be
entitled to a bonus compensation payment equal to $200,000 promptly following
the closing of the sale or other disposition of that portion of the Linen
Business representing approximately one-half of the Company's revenues
attributable to the Linen Business to a non-affiliated purchaser or purchasers
pursuant to a fully executed purchase and sale agreement that has been approved
by the Board (the "First Bonus").  This First Bonus will be paid to Executive in
cash promptly following the closing of the sale transaction.  In addition,
Executive shall be entitled to an additional bonus payment of $200,000 promptly
following the closing of the sale or other disposition of the remainder (or a
substantial majority of the remaining revenue so that, together with the first
sale, 95% of the Linen Business by revenue is sold) of the Company's Linen
Business to a non-affiliated purchaser or purchasers pursuant to a fully
executed purchase and sale agreement that has been approved by the Board (the
"Second Bonus").  For the sake of clarity, if at least 95% by revenue of the
Company's Linen Business is sold in a single or series of related transactions
that close pursuant to a fully executed purchase agreement that has been
approved by the Board, then Executive shall be entitled to receive both the
First Bonus and the Second Bonus totaling $400,000 promptly following the
closing of the single or related series of transactions.  If the Board
determines, in its sole and absolute discretion, not to sell the remainder of
the Linen Business, thereby making it impossible for Executive to earn the
Second Bonus, the Board shall substitute an assignment or project of similar
magnitude, so that Executive shall have the opportunity to earn the Second
Bonus.
 
 
8

--------------------------------------------------------------------------------